       Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 1 of 16 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 SAMUEL DONETS, individually and on
 behalf of all others similarly situated,               Case No.: 1-20-cv-03551

                   Plaintiff,
     vs.

 VIVID SEATS LLC, a Delaware limited
 liability company,                                     JURY TRIAL DEMANDED

                  Defendant.


                                 CLASS ACTION COMPLAINT

          Plaintiff Samuel Donets (“Plaintiff”), individually and on behalf of all others similarly

situated (the “Class”), through counsel, for his complaint against defendant, Vivid Seats LLC,

states:

                                     NATURE OF THE CASE

          1.     This is a class action arising out of the defendant’s unlawful collection, use,

retention and disclosure of the personal biometric identifiers and biometric information of Plaintiff

and the Class in violation of the Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1

(2008).

                                          THE PARTIES

          2.     Plaintiff, Samuel Donets (“Plaintiff”), is a natural person who resides in Glenview,

Illinois.

          3.     Defendant, Vivid Seats LLC (“Vivid”), is a limited liability company formed and

existing under the laws of the state of Delaware.




                                                    1
        Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 2 of 16 PageID #:2




         4.      Vivid is registered with the Illinois Secretary of State to do business in Illinois and

maintains one or more offices in Illinois.

         5.      Vivid operates a ticket and event marketplace where tickets to concerts, shows and

sporting events are marketed and sold to consumers throughout the world. According to Vivid’s

Facebook profile, it “is the leading independent online ticket marketplace, sending tens of millions

of fans to live events every year.”1

         6.      Vivid operates the web site www.vividseats.com.

         7.      Vivid maintains its principal offices and operates one or more call centers in Illinois

where it employs individuals to, inter alia, respond to telephone and internet inquiries and to

process marketplace orders.

                                  JURISDICTION AND VENUE

         8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and

is a class action in which there are numerous class members who are citizens of states different

from Defendant. The number of members of the proposed class is in the aggregate greater than

100 and more than two-thirds of the class members reside in states other than the state in which

Defendant is a citizen.

         9.      This Court has personal jurisdiction over Defendant because its principal place of

business is in Illinois, it conducts substantial business in Illinois, and a substantial portion of the

acts complained of took place in Illinois.




1   facebook.com/VividSeats/ last visited on June 15, 2020 at 6:49 p.m.

                                                    2
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 3 of 16 PageID #:3




       10.     Venue lies in this District pursuant to 28 U.S.C. §1391(b) and 1400(a) as a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in this

District and Vivid resides and may be found in this District.

                                    SUMMARY OF CLAIMS

       11.     Employees of Vivid, including Plaintiff and members of the Class, are required as

a condition of employment to have their fingerprints scanned and stored in a system Vivid

maintains for time tracking and employee authentication.

       12.     While there are tremendous benefits to using biometric time clocks in the

workplace, there are also serious risks. Unlike key fobs or identification cards—which can be

changed or replaced if stolen or compromised—fingerprints are unique, permanent biometric

identifiers associated with the employee. This exposes employees to serious and irreversible

privacy risks. For example, if a fingerprint database is hacked, breached, or otherwise exposed,

employees have no means by which to prevent identity theft and unauthorized tracking. For

example, if a database containing fingerprints or other sensitive, proprietary biometric data is

hacked, breached, or otherwise exposed – like in the recent Yahoo, eBay, Equifax, Uber, Home

Depot, MyFitnessPal, Panera, Whole Foods, Chipotle, Omni Hotels & Resorts, Trump Hotels, and

Facebook/Cambridge Analytica data breaches or misuses – employees have no means by which to

prevent identity theft, unauthorized tracking or other unlawful or improper use of this highly

personal and private information.

       13.     A nefarious market already exists for biometric data. Hackers and identity thieves

have targeted Aadhaar, the largest biometric database in the world, which contains the personal

and biometric data – including fingerprints, iris scans, and a facial photograph – of over a billion




                                                  3
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 4 of 16 PageID #:4




Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of

Identity Theft, The Washington Post (Jan. 4, 2018).2

        14.      In late 2007, a biometrics company called Pay by Touch - which provided major

retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

transactions - filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

because suddenly there was a serious risk that millions of fingerprint records - which, like other

unique biometric identifiers, can be linked to people’s sensitive financial and personal data - could

now be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

had used that company's fingerprint scanners were completely unaware that the scanners were not

actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

third parties.

        15.      Recognizing the need to protect its citizens from situations like these, in 2008,

Illinois enacted BIPA in light of the “very serious need [for] protections for the citizens of Illinois

when it comes to [their] biometric information.” 3

        16.      Biometrics are unlike other unique identifiers used to access finances or other

sensitive information. “For example, social security numbers, when compromised, can be changed.

Biometrics, however, are biologically unique to the individual; therefore, once compromised, the




2  Available at https://www.washingtonpost.com/news/worldviews/wp/2018/01/04/a-security-
breach-in-india-has-left-a-billion-people-at-risk-of-identity-theft/?utm_term=.b3c70259fl38.
3 95th Ill. Gen. Assem. House Proceedings, May 30, 2008, at 249 (statement of Representative
Ryg), available at http://www.ilga.gov/house/transcripts/htrans95/09500276.pdf.


                                                  4
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 5 of 16 PageID #:5




individual has no recourse, is at heightened risk for identity theft, and is likely to withdraw from

biometric-facilitated transactions.”4

       17.     To address this legitimate concern, Section 15(b) of BIPA provides that:

                 No private entity may collect, capture, purchase, receive through
                 trade, or otherwise obtain a person’s or a customer’s biometric
                 identifier or biometric information, unless it first:

                 (1) informs the subject or the subject’s legally authorized
                 representative in writing that a biometric identifier or biometric
                 information is being collected or stored;

                 (2) informs the subject or the subject’s legally authorized
                 representative in writing of the specific purpose and length of term for
                 which a biometric identifier or biometric information is being
                 collected, stored, and used; and

                 (3) receives a written release executed by the subject of the biometric
                 identifier or biometric information or the subject’s legally authorized
                 representative.5

       18.     Section 15(a) of BIPA further provides that:

                 A private entity in possession of biometric identifiers or biometric
                 information must develop a written policy, made available to the
                 public, establishing a retention schedule and guidelines for
                 permanently destroying biometric identifiers and biometric
                 information when the initial purpose for collecting or obtaining such
                 identifiers or information has been satisfied or within 3 years of the
                 individual’s last interaction with the private entity, whichever occurs
                 first. 6

       19.     For BIPA purposes, a “biometric identifier” is a personal feature that is unique to

an individual and specifically includes fingerprints.




4 740 ILCS 14/5(c).
5 740 ILCS 14/15(b).
6 740 ILCS 14/15(a).



                                                 5
          Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 6 of 16 PageID #:6




            20.     BIPA defines “biometric information” as “any information, regardless of how it is

captured, converted, stored, or shared, based upon an individual’s biometric identifier used to

identify the individual.7

            21.     BIPA is an informed consent statute which achieves its goal by making it unlawful

for a company to, among other things, “collect, capture, purchase, receive through trade, or

otherwise obtain a person’s or a customer’s biometric identifiers or biometric information, unless

it first:

                   (1) informs the subject . . . in writing that a biometric identifier or biometric
            information is being collected or stored;

                    (2) informs the subject . . . in writing of the specific purpose and length of
            term for which a biometric identifier or biometric information is being collected,
            stored, and used; and

                    (3) receives a written release executed by the subject of the biometric
            identifier or biometric information.

740 ILCS 14/15(b).

            22.     BIPA specifically applies to employees who work in the State of Illinois.

            23.     BIPA defines a “written release” specifically “in the context of employment [as] a

release executed by an employee as a condition of employment.” 740 ILCS 14/10.

            24.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10. Biometric

information is separately defined to include any information based on an identifier that is used to

identify an individual. See id.




7   Id.

                                                       6
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 7 of 16 PageID #:7




       25.     BIPA also establishes standards for how employers must handle Illinois employees’

biometric identifiers and biometric information. See 740 ILCS 14/15(c)–(d). For instance, the

BIPA requires companies to develop and comply with a written policy—made available to the

public—establishing a retention schedule and guidelines for permanently destroying biometric

identifiers and biometric information when the initial purpose for collecting such identifiers or

information has been satisfied or within three years of the individual’s last interaction with the

company, whichever occurs first. 740 ILCS 14/15(a).

       26.     Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

provisions place no absolute bar on the collection, sending, transmitting or communicating of

biometric data. For example, the BIPA does not limit what kinds of biometric data may be

collected, sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be

collected, sent, transmitted, or stored. The BIPA simply mandates that entities wishing to engage

in that conduct must make proper disclosures and implement certain reasonable safeguards.

                              FACTS RELATED TO PLAINTIFF

       27.     Plaintiff worked for Vivid in Illinois in 2014-2015 at Vivid’s Illinois call center.

       28.     Since at least 2015, Vivid required employees to scan their fingerprints at the start

and conclusion of each day and each time they left and returned from lunch or break.

       29.     Vivid employs hundreds of persons in Illinois and over the course of the last five

years it has employed at least 500 persons in Illinois.

       30.     Each time a Vivid employee began and ended a workday, and when he left and

returned from lunch or break, Vivid required a scan of the employee’s fingerprints. Plaintiff’s

fingerprints were scanned no less than four times each day that he worked for Vivid and hundreds

of times over the course of his employment by Vivid.




                                                  7
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 8 of 16 PageID #:8




       31.      Vivid never informed Plaintiff of the specific limited purposes or length of time for

which it collected, stored, or used fingerprints.

       32.      Similarly, Vivid never informed Plaintiff of any biometric data retention policy it

developed, nor whether it will ever permanently delete fingerprints.

       33.      Plaintiff never signed a written release allowing Vivid to collect or store

fingerprints.

       34.      Plaintiff has continuously and repeatedly been exposed to the risks and harmful

conditions created by Vivid’s violations of the BIPA alleged herein.

       35.      Plaintiff now seeks damages under BIPA as compensation for the injuries Vivid

has caused.

                                     CLASS ALLEGATIONS

       36.      Plaintiff brings this action under Rule 23(b)(2) and (b)(3) of the Federal Rules of

Civil Procedure on behalf of the following class of persons aggrieved by Vivid’s BIPA violations

subject to modification after discovery and case development:

                All residents of Illinois who are current and former employees of Vivid
                who had any biometric identifier or biometric information collected,
                captured or received by Vivid without disclosures and consent during the
                five (5) year period preceding the filing of this action.

       37.      Class members are identifiable through Vivid’s records and payment databases.

       38.      Excluded from the Class are: (1) any Judge presiding over this action and members

of their families; (2) Defendant, Defendant’s subsidiaries, parents, successors, predecessors, and

any entity in which the Defendant or its parents have a controlling interest and its current or former

officers and directors; (3) persons who properly execute and file a timely request for exclusion

from the Class; (4) persons whose claims in this matter have been finally adjudicated on the merits




                                                    8
      Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 9 of 16 PageID #:9




or otherwise released; (5) Plaintiff’s counsel and Defendant’s counsel; and (6) the legal

representatives, successors, and assigns of any such excluded persons.

       39.     Vivid’s actions have harmed Plaintiff and the Class members.

       40.     Numerosity: The exact number of Class members is unknown to Plaintiff at this

time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

received, or otherwise obtained biometric identifiers or biometric information from more than 500

employees who fall into the definition of the Class. Ultimately, the Class members will be easily

identified through Defendant’s records.

       41.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a)     Whether Vivid collected Biometric Identifiers from Plaintiff and the Class
       in the form of their fingerprints.

              (b)     Whether Vivid failed to inform Plaintiff and the Class in writing that their
       biometric identifier(s) were being collected.

               (c)    Whether Vivid failed to inform Plaintiff or the Class in writing of the
       specific purpose and length of term for which the fingerprints were being collected,
       stored and used.

               (d)     Whether Vivid failed to obtain Plaintiff and the Class’s informed consent
       for the use of their fingerprints.

              (e)     Whether Vivid did not obtain a written release from Plaintiff or the Class
       authorizing the use of their fingerprints.

               (f)     Whether Vivid failed to provide any other alternative method for Plaintiff
       or the Class to clock in and out of work which effectively denied Plaintiff and the Class
       any meaningful alternative to avoid use of their fingerprints.




                                                 9
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 10 of 16 PageID #:10




       42.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class and has retained counsel competent and experienced in complex

litigation and class actions. Plaintiff has no interests antagonistic to those of the Class, and

Defendant has no defenses unique to Plaintiff. Plaintiff and their counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class, and have the financial

resources to do so. Neither Plaintiff nor their counsel have any interest adverse to those of the other

members of the Class. Plaintiff’s claims are typical of the claims of the Class.

       43.     Appropriateness: This class action is appropriate for certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy and joinder of all members of the Class is impracticable. The damages suffered

by the individual members of the Class are likely to have been small relative to the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s wrongful

conduct. Thus, it would be virtually impossible for the individual members of the Class to obtain

effective relief from Defendant’s misconduct. Even if members of the Class could sustain such

individual litigation, it would not be preferable to a class action because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in their Complaint. By contrast, a class action presents far fewer management difficulties

and provides the benefits of single adjudication, economies of scale, and comprehensive

supervision by a single court. Economies of time, effort, and expense will be fostered and

uniformity of decisions will be ensured.

                                           COUNT ONE

                                 Violation of §15(a) of BIPA
   [Failure to Institute, Maintain and Adhere to Publicly-Available Retention Schedule]

       44.     Plaintiff realleges all prior paragraphs of the complaint as if set out here in full.


                                                  10
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 11 of 16 PageID #:11




       45.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention – and, importantly, deletion – policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company’s last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS 14/15(a).

       46.     Defendant failed to comply with these BIPA mandates.

       47.     Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.

       48.     Plaintiff and the Class are individuals who had their “biometric identifiers” (in the

form of their fingerprints) collected by Defendant, as explained in detail above, supra. See 740

ILCS 14/10.

       49.     The biometric identifiers of Plaintiff and the Class were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS 14/10.

       50.     Defendant failed to provide to Plaintiff and the Class a publicly available retention

schedule or guidelines for permanently destroying biometric identifiers and biometric information

as specified by BIPA. See 740 ILCS 14/15(a).

       51.     Upon information and belief, Defendant lacked retention schedules and guidelines

for permanently destroying Plaintiff’s and the Class’s biometric data and have not and will not

destroy Plaintiff’s and the Class’s biometric data when the initial purpose for collecting or

obtaining such data has been satisfied or within three years of the individual’s last interaction with

the company.




                                                 11
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 12 of 16 PageID #:12




       52.     Plaintiff and the Class seek: (1) declaratory relief; (2) injunctive and equitable relief

as is necessary to protect the interests of Plaintiff and the Class by requiring each Defendant to

comply with BIPA’s requirements for the collection, storage, and use of biometric identifiers and

biometric information as described herein; (3) statutory damages of $5,000 for each willful and/or

reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages

of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable

attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

                                          COUNT TWO

                                 Violation of §15(b) of BIPA
                  [Failure to Obtain Informed Written Consent and Release
                   Before Obtaining Biometric Identifiers or Information]

       53.     Plaintiff realleges all prior paragraphs of the complaint as if set out here in full.

       54.     BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a customer’s

biometric identifiers or biometric information unless [the entity] first: (1) informs the subject…in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject…in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release

executed by the subject of the biometric identifier or biometric information…” 740 ILCS 14/15(b)

(emphasis added).

       55.     Defendant fails to comply with these BIPA mandates.

       56.     Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.




                                                  12
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 13 of 16 PageID #:13




       57.     Plaintiff and the Class are each individuals who had “biometric identifiers” (in the

form of fingerprints) collected by Defendant. See 740 ILCS 14/10.

       58.     The biometric identifiers Plaintiff and the Class were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS 14/10.

       59.     Defendant systematically and automatically collected, used, stored, and disclosed

biometric identifiers and/or biometric information of Plaintiff and the Class without first obtaining

the written release required by 740 ILCS 14/15(b)(3).

       60.     Defendant did not inform Plaintiff and the Class in writing of the specific length of

term for which biometric identifiers and/or biometric information were being collected, stored,

used and disseminated as required by 740 ILCS 14/15(b)(1)-(2).

       61.     By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

and biometric information as described herein, each Defendant violated Plaintiff’s and the Class’s

rights to privacy in their biometric identifiers or biometric information as set forth in BIPA. See

740 ILCS 14/1, et seq.

       62.     Plaintiff and the Class seek: (1) declaratory relief; (2) injunctive and equitable relief

as is necessary to protect the interests of Plaintiff and the Class by requiring each Defendant to

comply with BIPA’s requirements for the collection, storage, and use of biometric identifiers and

biometric information as described herein; (3) statutory damages of $5,000 for each willful and/or

reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages

of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable

attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).




                                                  13
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 14 of 16 PageID #:14




                                         COUNT THREE

                                Violation of §15(d) of BIPA
      [Disclosure of Biometric Identifiers and Information Before Obtaining Consent]

        63.    Plaintiff realleges all prior paragraphs of the complaint as if set out here in full.

        64.    BIPA prohibits private entities from disclosing a person’s or customer’s biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS 14/15(d)(1).

        65.    Defendant fails to comply with this BIPA mandate.

        66.    Defendant is an entity registered to do business in Illinois and thus qualifies as a

“private entity” Under BIPA. See 740 ILCS 14/10.

        67.    Plaintiff and the Class are each an individual who had their “biometric identifiers”

(in the form of their fingerprints) collected by Defendant, as explained in detail above. See 740

ILCS 14/10.

        68.    The biometric identifiers of Plaintiff and the Class were used to identify them and,

therefore, constitute “biometric information” as defined by BIPA. See 740 ILCS 14/10.

        69.    Upon information and belief, by utilizing a biometric time clock, Defendant

systematically and automatically disclosed, redisclosed, or otherwise disseminated biometric

identifiers and/or biometric information of Plaintiff and the Class to at least the payroll company

hired by the Defendant without first obtaining the consent required by 740 ILCS 14/15(d)(1).

        70.    By disclosing, redisclosing, or otherwise disseminating Plaintiff’s and the Class’s

biometric identifiers and biometric information as described herein, each Defendant violated

BIPA.

        71.    Plaintiff’s and the Class’s rights to privacy in their biometric identifiers or

biometric information as set forth in BIPA. See 740 ILCS 14/1, et seq.


                                                  14
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 15 of 16 PageID #:15




       72.     Plaintiff and the Class seek: (1) declaratory relief; (2) injunctive and equitable relief

as is necessary to protect the interests of Plaintiff and the Class by requiring each Defendant to

comply with BIPA’s requirements for the collection, storage, and use of biometric identifiers and

biometric information as described herein; (3) statutory damages of $5,000 for each willful and/or

reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages

of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS 14/20(1); and (4) reasonable

attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS 14/20(3).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff individually and for the Class, respectfully request that the Court

enter an Order:

               A.      Certifying this case as a class action on behalf of the Class defined above,

                       appointing Plaintiff as representative of the Class, and appointing Plaintiff’s

                       counsel as Class Counsel;

               B.      Declaring that Defendant’s actions, as set out above, violate the BIPA;

               C.      Awarding damages for each of Defendant’s violations of the BIPA,

                       pursuant to 740 ILCS 14/20;

               D.      Awarding injunctive and other equitable relief as is necessary to protect the

                       interests of the Class, including an Order requiring Defendant to collect,

                       store, and use biometric identifiers or biometric information in compliance

                       with the BIPA;

               E.      Awarding Plaintiff and the Class their reasonable litigation expenses and

                       attorneys’ fees; and




                                                  15
    Case: 1:20-cv-03551 Document #: 1 Filed: 06/17/20 Page 16 of 16 PageID #:16




               F.      Awarding Plaintiff and the Class their reasonable litigation expenses and

                       attorneys’ fees.

                                          JURY DEMAND

       Plaintiff, Samuel Donets, on behalf of himself and all others similarly situated, hereby

respectfully demands a trial by jury on all such claims that may be so tried.

                                              Respectfully submitted,

                                              SAMUEL DONETS,
                                              individually and on behalf of all others similarly
                                              situated,

                                              /s/ Rusty A. Payton
                                              Rusty A. Payton
                                              Payton Legal Group
                                              20 North Clark Street
                                              Suite 3300
                                              Chicago, Illinois 60602
                                              (773) 682-5210
                                              info@payton.legal

                                              Nick Wooten
                                              Nick Wooten, LLC
                                              5125 Burnt Pine Drive
                                              Conway, Arkansas 72034
                                              (833) 937-6389
                                              nick@nickwooten.com
                                              Lead Trial Counsel

                                              Arthur C. Czaja
                                              7521 N. Milwaukee Ave.
                                              Niles, Illinois 60714
                                              (847) 647-2106
                                              arthur@czajalawoffices.com

                                              Counsel for Plaintiff and the Class




                                                16
